DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 3/5/2019.
Claims 1-20 are pending for consideration.
SpecificationApplicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  It should contains 50 to 150 words, see MPEP § 608.01(b). 	Correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 5, 15-17 are objected to because of the following informalities:
Regarding claims 5, 7 and 8, the claims recite "a second API" in line 2.  It should be “the second API”.
Regarding claims 15 lines 2 and 5, claim 16 lines 2-3, claim 17 line 2-3, “a second plurality of APIs” should be “the second plurality of APIs”.
Regarding claim 20, the claim recites “the first list”.  It should be “the first list of APIs”.
Dependent claims 6-7 are rejected for the same reasons as indicated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al. (US 20040254787 A1, hereinafter Shah).
	Regarding claim 1, Shah teaches a system, comprising:		a processing resource;		a memory resource storing machine-readable instructions to cause the processing resource to:			compare an input, received at a chatbot, to language features declared in a documentation configuration reference of a  first application programming interface (API) in a first list of APIs integrated locally to a computing device executing the chatbot, to determine whether the first API supports the input (Shah [0015], Communications device 102 may include an input device 104, for instance a microphone, to receive voice input from a user… For instance, feature extraction module 106 may identify discrete speech components or commands, such as “yes”, “no”, “dial”, “email”, “home page”, “browse” and others; Shah [0017] When a voice component is received in pattern matching module 108, that module may check that component against local model store 110 at decision point 112 to determine whether a match may be found against a set of stored voice, command, service or other models; Shah [0019] When a match is found in the local model store 110 for a voice command such as, for example, “home page”, an address such as a universal resource locator (URL) or other address or data corresponding to the user's home page, such as via an Internet service provider (ISP) or cellular network provider, may be looked up in table or other format to classify and generate a responsive action 114; [Examiner note: the stored voice, command, service or other models corresponds to the language features, an entry in local model store 110 corresponds to documentation configuration reference,  an address such as a universal resource locator (URL) or other address or data corresponding to the user's home page, such as via an Internet service provider (ISP) or cellular network provider corresponds to first application programming interface (API),  table or other format corresponds to first list of APIs]);			compare, responsive to a determination that the input is not supported by the first API, the input to language features declared in a documentation configuration reference of a second API, in a second list of APIs integrated remotely from the computing device executing the chatbot, to determine whether the second API supports the input (Shah [0019]: … If at decision point 112 a match against local model store 110 is not found, communications device 102 may initiate a transmission 116 to network 122 for further processing. ... The received transmission 124 so received may be or include feature vectors or other voice or other components, which may be communicated to a network pattern matching module 126 in network 122; Shah [0020]: Network pattern matching module 126, like pattern matching model 108, may likewise include a microprocessor, DSP or other chip to process data including the matching of a received feature vector or other voice components to known models, such as voice, command, service or other models. In the case of pattern matching executed in network 122, the received feature vector or other data may be compared against a stored set of voice-related models, in this instance network model store 128. Like local model store 110, network model store 128 may be or include may contain a set of voice, command, service or other models for retrieval and comparison to the voice or other data contained in received transmission 124.

    PNG
    media_image1.png
    611
    785
    media_image1.png
    Greyscale


; [Examiner note: the Fig. 3 action column’s definitions inside the network result 120 as “www.userhomepage.com” as the second API and the column 2 contains the list of the second APIs]); and
			add, responsive to a determination that the input is supported by the second API, the documentation configuration reference of the second API to the first list of APIs integrated locally to the computing device executing the chatbot (Shah [0021] At decision point 130, a determination may be made whether a match is found between the feature vector or other data contained in received transmission 124 and network model store 128. If a match is found … The network results 120 may also be communicated to the local model store 110 to be stored in communications device 102 itself).

the system of claim 1, wherein the language features declared in the documentation configuration reference of the first API and the language features declared in the documentation configuration reference of the second API include regular expressions (Shah [0019] When a match is found in the local model store 110 for a voice command such as, for example, “home page”; Shah [0020]: Network pattern matching module 126, like pattern matching model 108; [Examiner note: Regular expression is a text character pattern matching.  The pattern in the pattern matching is interpreted as regular expression]).

	Regarding claim 3, Shah teaches the system of claim 1, wherein the documentation configuration reference of the first API declares the structure of the first API and the documentation configuration reference of the second API declares the structure of the second API (Shah [0024]: FIG. 3 shows an illustrative data construct for network model store 128, arranged in a table 138…Additional actions may be stored for one or more of decoded commands 140; [Examiner note: For the 2nd row’s action: “www.stocklookup/ticker/MOTOROLA”; the structure of the URL with slashes separating various parts as the structure of the second API]; Shah [0020]: Like local model store 110, network model store 128 may be or include may contain a set of voice, command, service or other models for retrieval and comparison; Shah [0025] The data of local model store 110 may be arranged similarly to network model store 128; [Examiner note: Shah teaches the network model store is “like” the local model store.  In another words, the structure of the local model store is similar to that of the network documentation configuration reference of the first API declares the structure of the first API]).

	Regarding claim 4, Shah teaches the system of claim 1, including instructions to determine that the input is supported by the second API by identifying a match between a portion of the input and a matching language feature of the plurality of language features declared in the documentation configuration reference of the second API (Shah [0020] Network pattern matching module 126, .. including the matching of a received feature vector or other voice components to known models, such as voice, command, service or other models. In the case of pattern matching executed in network 122, the received feature vector or other data may be compared against a stored set of voice-related models, in this instance network model store 128.).

	Regarding claim 5, Shah teaches the system of claim 4, wherein the documentation configuration reference of a second API declares a mapping of an API path and an API operation corresponding to the matching language feature declared in the documentation configuration reference of the second API (Shah 
    PNG
    media_image2.png
    590
    747
    media_image2.png
    Greyscale
; [Examiner note: Fig. 3 shows a mapping between decoded command, which corresponds to the language features and associated action, which corresponds to the API path and the API operation).

	Regarding claim 6, Shah teaches the system of claim 5, wherein the API path includes an endpoint resource exposed by the second API (Shah 
    PNG
    media_image2.png
    590
    747
    media_image2.png
    Greyscale
; [Examiner note: the URL path as the endpoint resource]).

	Regarding claim 7, Shah teaches the system of claim 5, including instructions to execute an action according to the mapping declared by the documentation configuration reference of a second API by running the API operation at the API path to cause the second API to generate an output (Shah [0021] Communications device 102 may then execute one or more actions based on the network results 120. … Communications device 102 may then execute one or more actions based on the network results 120. For instance, communications device 102 may link to an Internet or other network site. In embodiments, at that site the user may be presented with selectable options or other data; [Examiner note: The examiner interpret the selectable options or other data the output of the execution of the action]).  

the system of claim 1, including instructions to compare a second input, received after the addition of the documentation configuration reference of the second API to the first list of APIs, to language features declared in a documentation configuration reference of a first API and to language features declared in a documentation configuration reference of a second API prior to comparing the second input to a documentation configuration reference of a third API, in the second list of APIs (Shah Abstract: … When that service is returned to the handset, the service along with the associated model may be stored into electronic memory or other storage for future access, in caching fashion. [Examiner note: Shah teaches that future access would use previous result that was stored in caching fashion.  In addition, Shah teaches that when the input does not match with the first list of APIs, perform matching on the remote network second store having the second API (see rejection for claim 1 above).  Shah also teaches the result of a matching in the second API can be stored in the store having the 1st API.  As a result, the 2nd API documentation configuration reference is stored in the 1st store when the second input is received.  Any subsequent input (as second input) from the user received by the device will be performed according to the same teaching and would result in the teaching of claimed invention]).
	
	Regarding claim 9, Shah teaches the system of claim 1, including instructions to compare the language features declared in the documentation configuration reference of the first API to the input by parsing, with the chatbot, each of the language features declared in the documentation configuration reference of the first API, stored at the computing device executing the chatbot, for a match to natural language in the input (Shah Fig. 2: 
    PNG
    media_image3.png
    793
    840
    media_image3.png
    Greyscale
 ;Shah [0015] Communications device 102 may include an input device 104, for instance a microphone, to receive voice input from a user; Shah [0016] Once a speech command or other component is identified, feature extraction module 106 may communicate one or more feature vector or other voice components to a pattern matching module 108; Shah [0017] When a voice component is received in pattern matching module 108, that module may check that component against local model store 110 at decision point 112 to determine whether a match may be found against a set of stored voice, command, service or other models. [Examiner note: determine at match against a set of other models corresponds to compare the language features to the input; the comparing against a set of local models for a match to the voice component using pattern matching module 108 corresponds to parsing of the language features, the device 102 corresponds to the computing device]).
	Regarding claim 10, Shah teaches the system of claim 9, including instructions to compare the language features declared in the documentation configuration references of the second API to the input by parsing, with the chatbot, each of the language features declared the documentation configuration references of the second API, stored remotely from the computing device executing the chatbot, for a match to natural language in the input (Shah [0020] Network pattern matching module 126, like pattern matching model 108, may likewise include a microprocessor, DSP or other chip to process data including the matching of a received feature vector or other voice components to known models, such as voice, command, service or other models. In the case of pattern matching executed in network 122, the received feature vector or other data may be compared against a stored set of voice-related models, in this instance network model store 128. Like local model store 110, network model store 128 may be or include may contain a set of voice, command, service or other models for retrieval and comparison to the voice or other data contained in received transmission 124; [Examiner note: Shah teaches the matching of the input to language features in a second API; The patent matching corresponds to the parsing of models.  However, Shah teaches the matching is performed on a network module.  The choice of where the matching is performed is a choice of implementation and using one or another 

	Regarding claim 11, Shah teaches the system of claim 9, including instructions to submit a request, from the chatbot to a global API registry manager (Shah [0019] … If at decision point 112 a match against local model store 110 is not found, communications device 102 may initiate a transmission 116 to network 122 for further processing. Transmission 116 may be or include the sampled voice components separated by feature extraction module 106, received in the network 122 via antenna 134 or other interface or channel …), to:		search the language features declared in the documentation configuration references of the second API, stored remotely from the computing device executing the chatbot, for a match to natural language in the input (Shah [0020] Network pattern matching module 126, like pattern matching model 108, may likewise include a microprocessor, DSP or other chip to process data including the matching of a received feature vector or other voice components to known models, such as voice, command, service or other models. In the case of pattern matching executed in network 122, the received feature vector or other data may be compared against a stored set of voice-related models, in this instance network model store 128 …; [Examiner note: Shah teaches the matching of the input to language features in a second API; The patent matching corresponds to the parsing of models.  However, Shah teaches the matching is performed on a network module.  The choice of where the matching is performed is a choice of implementation and using one or report the match to the chatbot (Shah [0021] … If a match is found, transmitted results 132 may be communicated to communications device 102); and		transmit the documentation configuration reference of the second API containing the match to the chatbot (Shah [0021] … Transmitted results 132 may include a model or models for voice, commands, or other service corresponding to the decoded feature vector or other data.).

	Regarding claim 12, Shah teaches a non-transitory machine-readable storage medium having stored thereon machine-readable instructions to cause a computer processor to:		parse, with a chatbot, documentation configuration references of each of a first plurality of application programming interfaces (APIs), included in a first list of APIs integrated locally to a computing device executing the chatbot, for an endpoint mapping matching a portion of a natural language input received at the chatbot (Shah [0017]: When a voice component is received in pattern matching module 108, that module may check that component against local model store 110 at decision point 112 to determine whether a match may be found against a set of stored voice, command, service or other models;  Shah Fig. 3:
    PNG
    media_image4.png
    663
    640
    media_image4.png
    Greyscale
; Shah [0017] When a voice component is received in pattern matching module 108, that module may check that component against local model store 110 at decision point 112 to determine whether a match may be found against a set of stored voice, command, service or other models; Shah [0019] When a match is found in the local model store 110 for a voice command such as, for example, “home page”, an address such as a universal resource locator (URL) or other address or data corresponding to the user's home page, such as via an Internet service provider (ISP) or cellular network provider, may be looked up in table or other format to classify and generate a responsive action 114; [Examiner note: using pattern to match corresponds to parse; Fig. 3, the left column corresponds to documentation configuration references,  an address such as a universal resource locator (URL) or other address or data corresponding to the user's home page, such as via an Internet service provider (ISP) or cellular network provider as first application programming interface (API),  table or other format as first list of APIs]);		parse, responsive to a determination that no endpoint mapping matching the natural language input was identified by parsing the documentation configuration references of each of the first plurality of APIs, documentation configuration references of each of a second plurality of APIs, included in a second list of APIs integrated remotely from the computing device executing the chatbot, until an endpoint mapping matching the natural language input is identified (Shah [0019] … If at decision point 112 a match against local model store 110 is not found, communications device 102 may initiate a transmission 116 to network 122 for further processing. Transmission 116 may be or include the sampled voice components separated by feature extraction module 106, received in the network 122 via antenna 134 or other interface or channel …; Shah [0020] Network pattern matching module 126, like pattern matching model 108, may likewise include a microprocessor, DSP or other chip to process data including the matching of a received feature vector or other voice components to known models, such as voice, command, service or other models. In the case of pattern matching executed in network 122, the received feature vector or other data may be compared against a stored set of voice-related models, in this instance network model store 128 …; [Examiner note: Shah teaches the matching of the input to language features in a second API; The patent matching corresponds to the parsing of models]); and
add a documentation configuration reference of an API of the second plurality of APIs to the first list of APIs integrated locally to a computing device executing the chatbot, responsive to a determination that the endpoint mapping matching the natural language input was identified in the documentation configuration reference of the API of the second plurality of APIs (Shah [0021]: At decision point 130, a determination may be made whether a match is found between the feature vector or other data contained in received transmission 124 and network model store 128. If a match is found, transmitted results 132 may be communicated to communications device 102 via antenna 134 or other channels. Transmitted results 132 may include a model or models for voice, commands, or other service corresponding to the decoded feature vector or other data. The transmitted results 132 may be received in the communications device 102 via antenna 118, as network results 120. Communications device 102 may then execute one or more actions based on the network results 120. For instance, communications device 102 may link to an Internet or other network site. In embodiments, at that site the user may be presented with selectable options or other data. The network results 120 may also be communicated to the local model store 110 to be stored in communications device 102 itself).

	Regarding claim 13, Shah teaches the non-transitory machine-readable medium of claim 12, including instructions to execute an action according to the endpoint mapping, declared by the documentation configuration reference of the API of the second plurality of APIs, matching the natural language input (Shah [0021]: … If a match is found, transmitted results 132 may be communicated to communications device 102 via antenna 134 or other channels. Transmitted results 132 may include a model or models for voice, commands, or other service corresponding to the decoded feature vector or other data … Communications device 102 may then execute one or more actions based on the network results 120. For instance, communications device 102 may link to an Internet or other network site).


	Regarding claim 18, Shah teaches a method, comprising:		performing an initial search of a first list of application programing interfaces (APIs) integrated on a computing device executing a chatbot for an initial match between a portion of a natural language input received at the chatbot and a natural language feature declared in a documentation configuration reference of an API in the first list of APIs (Shah [0015], Communications device 102 may include an input device 104, for instance a microphone, to receive voice input from a user… For instance, feature extraction module 106 may identify discrete speech components or commands, such as “yes”, “no”, “dial”, “email”, “home page”, “browse” and others; Shah [0017] When a voice component is received in pattern matching module 108, that module may check that component against local model store 110 at decision point 112 to determine whether a match may be found against a set of stored voice, command, service or other models; Shah [0019] When a match is found in the local model store 110 for a voice command such as, for example, “home page”, an address such as a universal resource locator (URL) or other address or data corresponding to the user's home page, such as via an Internet service provider (ISP) or cellular network provider, may be looked up in table or other format to classify and generate a responsive action 114; [Examiner note: the stored voice, command, service or other models corresponds to the language features, an entry in local model store 110 corresponds to documentation configuration reference,  an address such as a universal resource locator (URL) or other address or data corresponding to the user's home page, such as via an Internet service provider (ISP) or cellular network provider corresponds to first application programming interface (API),  table or other format corresponds to first list of APIs]);		performing a secondary search of a global list of APIs integrated remotely from the computing device executing the chatbot, responsive to a determination that the initial search did not find the initial match, for a global match between the portion of the natural language input and a natural language feature declared in a documentation configuration reference of an API in the global list of APIs input (Shah [0019]: … If at decision point 112 a match against local model store 110 is not found, communications device 102 may initiate a transmission 116 to network 122 for further processing. ... The received transmission 124 so received may be or include feature vectors or other voice or other components, which may be communicated to a network pattern matching module 126 in network 122; Shah [0020]: Network pattern matching module 126, like pattern matching model 108, may likewise include a microprocessor, DSP or other chip to process data including the matching of a received feature vector or other voice components to known models, such as voice, command, service or other models. In the case of pattern the received feature vector or other data may be compared against a stored set of voice-related models, in this instance network model store 128. Like local model store 110, network model store 128 may be or include may contain a set of voice, command, service or other models for retrieval and comparison to the voice or other data contained in received transmission 124.

    PNG
    media_image1.png
    611
    785
    media_image1.png
    Greyscale


; [Examiner note: the Fig. 3 action column’s definitions inside the network result 120 as “www.userhomepage.com” as the second API and the column 2 contains the list of the second APIs]);		executing, responsive to a determination that the global search found the global match, an action according to a mapping declared in a documentation configuration reference of an API of the global list of APIs as corresponding to the matching language feature (Shah [0021] 102 may then execute one or more actions based on the network results 120. … Communications device 102 may then execute one or more actions based on the network results 120. For instance, communications device 102 may link to an Internet or other network site. In embodiments, at that site the user may be presented with selectable options or other data; [Examiner note: The examiner interpret the selectable options or other data the output of the execution of the action]); and		adding the documentation configuration reference of the API to the first list of APIs (Shah [0021] At decision point 130, a determination may be made whether a match is found between the feature vector or other data contained in received transmission 124 and network model store 128. If a match is found … The network results 120 may also be communicated to the local model store 110 to be stored in communications device 102 itself).

	Regarding claim 20, Shah teaches the method of claim 1, including searching the first list prior to searching a global list for a match to a subsequent natural language input at the chatbot (Shah Abstract: … When that service is returned to the handset, the service along with the associated model may be stored into electronic memory or other storage for future access, in caching fashion; Shah [0021] At decision point 130, a determination may be made whether a match is found between the feature vector or other data contained in received transmission 124 and network model store 128. If a match is found … The network results 120 may also be communicated to the local model store 110 to be stored in communications device 102 itself; [Examiner .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Smith et al. (US 20130346569 A1, hereinafter Smith).
	Regarding claim 14, Shah teaches the non-transitory machine-readable medium of claim 12, wherein the instructions to add the documentation configuration reference of the API of the second plurality of APIs to the first list of APIs (Shah [0021] … transmitted results 132 may be communicated to communications device 102 … Transmitted results 132 may include a model or models for voice, commands, or other service corresponding to the decoded feature … The network results 120 may also be communicated to the local model store 110 to be stored in communications device 102 itself).
add a container corresponding to the API to the computing device executing the chatbot.
		Smith teaches configuring to support one or more add-on modules add a container corresponding to the API to the computing device (Smith [0016]: Network container 102 can be installed on a user device … Smith [0023] enable applications and websites running on a device with network container 102 to request API calls that are then brokered into a defined third party back end platform interface (such as third party payment, cloud storage, data read/write retrieval, or other suitable back end platform interfaces); Smith claim 8: installing a network container on a device; configuring one or more applications of the device to utilize an application programming interface (API) of the network container for data communications with a third party services platform [Examiner note: the API calls that are brokered into a defined third party platform corresponding to the API]).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Smith, which configures a container and an API for connecting to a third party service, into the teaching of Shah to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both Shah and Smith teach methods to extend local functionality of a device using API to connect to third parties.  Furthermore, incorporating Smith’s teaching would improve security running a third party API (Smith [0020], [0047]).
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Iguchi et al. (US 20080133450 A1, hereinafter Ignuchi).
	Regarding claim 15, Shah teaches the non-transitory machine-readable medium of claim 12.		Shah further teaches to parse documentation configuration references of each of a second plurality of APIs until an endpoint mapping matching the natural language input is identified (TDB ref here).		However, Shah does not explicitly teach includes instructions to sequentially parse through each of the documentation configuration references of each of a second plurality of APIs in an order specified by the second list of APIs until an endpoint mapping matching the natural language input is identified.
		Iguchi teaches sequentially parse through each of the documentation configuration references of each of a ([Examiner note: the crossed out text is taught by Shah, see discussion above]; Iguchi [0004] Techniques for solving the problem by sequentially analyzing an XML document without expanding the document into DOM by the use of a SAX (Simple API for XML) parser to extract an element matching XPath …; [Examiner note: an XML document is a text document.  Iguchi teaches to parse and match an XPath by using SAX to sequentially parse to extract and matching the XPath; 
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Iguchi, which teaches to parse a document sequentially while matching a path, into the teaching of Shah to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both Shah and Iguchi teach methods to parse and match a pattern.  Furthermore, incorporating Iguchi’s teaching would improve performance (Iguchi [0011]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Gilchrist et al. (US 5132900 A, hereinafter Gilchrist).
	Regarding claim 16, Shah teaches the non-transitory machine-readable medium of claim 12.		However, Shah does not explicitly teach condensing the documentation configuration references of each of a second plurality of APIs into a plurality of groups, each group of the plurality of groups containing more than one documentation configuration reference of an API of the second plurality of APIs, based on language characteristics commonly declared in documentation configuration references of grouped APIs of the second plurality of APIs.		Gilchrist teaches condensing the documentation configuration references of each of a second plurality of APIs into a plurality of groups, each group of the plurality of groups containing more than one documentation configuration reference of an API of the second plurality of APIs, based on language characteristics commonly declared in documentation configuration references of grouped APIs of the second plurality of APIs (Gilchrist col. 8 lines 60-68: …  all documents which include user preferences which limit manipulation of those documents to specific actions are grouped together for common processing; [Examiner note: Gilchrist teaches documents are grouped by actions.  A person of ordinary skill in the art can replace the action taught by Gilchrist with a documentation configuration reference of an API since an API is for performing an action]). 
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gilchrist, which grouping of documents by actions, into the teaching of Shah to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both Shah and Gilchrist teach processing of documents and distribution service of documents.  Furthermore, incorporating Gilchrist’s teaching would improve data processing and improve manipulation of documents (Gilchrist Abstract, col. 1, lines 18-21).
	
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Gilchrist and further in view of Iguchi.
	Regarding claim 17, Shah in view of Gilchrist teaches the non-transitory machine-readable medium of claim 16.
		Shah in view of Gilchrist does not teach wherein the instructions to parse documentation configuration references of each of a second plurality of APIs until an endpoint mapping matching the natural language input is identified includes instructions to sequentially parse through each of the commonly declared language characteristics of each of the plurality of groups until an endpoint mapping matching the natural language input is identified in commonly declared language characteristics of a group of the plurality of groups.		Iguchi teaches the instructions to parse documentation configuration references of each of a second plurality of APIs until an ([Examiner note: the crossed out text is taught by Shah, see discussion above]; Iguchi [0004] Techniques for solving the problem by sequentially analyzing an XML document without expanding the document into DOM by the use of a SAX (Simple API for XML) parser to extract an element matching XPath …; [Examiner note: an XML document is a text document.  Iguchi teaches to parse and match an XPath by using SAX to sequentially parse to extract and matching the XPath; As a result, the order of parsing is from beginning of the file to the end, which corresponds to the order of the second API list]).

		One of ordinary skilled would be motivated to do so as both Shah and Iguchi teach methods to parse and match a pattern.  Furthermore, incorporating Iguchi’s teaching would improve performance (Iguchi [0011]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Clissold et al. (US 20160054709 A1 , hereinafter Clissold).
	Regarding claim 19, Shah teaches the method of claim 18.
		Shah does not explicitly teach including transforming, by the chatbot, an output of the API, generated in response to executing the action, to a format declared in the documentation configuration reference of the API as corresponding to the matching language feature.		Clissold teaches transforming, by the chatbot, an output of the API, generated in response to executing the action, to a format declared in the documentation configuration reference of the API as corresponding to the matching language feature ([0004] … application, may have a customizable profile where a preferred TZ library/TZ information data pair is set that overrides the system default. Therefore, within the same computer system several different TZ library/TZ information data pair settings may exist. A system-provided application programming interface (API), for example the localtime( ) function, checks system TZ setting, accepts as input a TZ library/TZ information returns the time for the requested time zone, formatted according to language and locale settings associated with the requested time zone).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Clissold, which teaches to use a configurable setting to reformat an output of an API call, into the teaching of Shah to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both Shah and Clissold teach dynamic configuration of API settings and making API calls.  Furthermore, incorporating Clissold’s teaching would improve flexibility and improve convenience (Clissold Abstract, [0004], [0006]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10678516 B2 - providing multiple parameters including attribute information regarding respective words included in the at least one sentence; and receiving, from the developer device, grouping information regarding two or more parameters selected from the multiple parameters, wherein the chatbot produced by the developer device is accessible by a user device connecting with a chatbot service server, and if at least one of the two or more grouped parameters is extracted from a sentence of a chat message input by the user device, the chatbot executes a predetermined instruction with reference to the extracted parameter.
US 20190339968 A1 -  when a set of API instructions are unrecognizable, they may be provided to the linguistic semantic analysis engine 204, which will parse the set of API instructions in order to identify the API terms and match them to the application-specific programming language terms.
US 20150363244 A1 - methods and systems for providing APIs and API extensions to third party applications for optimizing and minimizing application traffic are provided. According to one aspect, a method for optimizing and minimizing application traffic in a wireless network includes defining an application programming interface (API) for controlling application traffic between an application client residing on a mobile device that operates within a wireless network and an application server not residing on the mobile device and using the API to optimize application traffic in the wireless network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/07/2021
/V.H.H/
Examiner, Art Unit 2162

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162